*368SUMMARY ORDER
The government appeals from a decision of the district court granting PetitionerAppellee Andres Abreu a writ of habeas corpus. The district court granted Abreu the writ based on the decisions in Maria v. McElroy, 68 F.Supp.2d 206 (E.D.N.Y. 1999), and Pottinger v. Reno, 51 F.Supp.2d 349 (E.D.N.Y.1999). We have since abrogated these decisions. Restrepo v. McElroy, 369 F.3d 627 (2d Cir.2004). Because Appellee Abreu has not entered an appearance before us, either pro se or represented by counsel, and the record on appeal (as supplemented by the government’s motion to supplement the record) does not reveal any arguable basis for habeas relief, the district court’s decision is REVERSED.